                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION


SANDY WILLIAMS                                                            PLAINTFF

V.                                      2:19CV0006 JM

CITY OF HELENA-WEST HELENA, et al,                                        DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendants and against the Plaintiff.

       IT IS SO ORDERED this 9th day of March, 2020.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
